Citation Nr: 1204941	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  08-08 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for gastroesophageal reflux disease with history of gastritis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty for 22 years, retiring in March 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in October 2010 for further development.

The Veteran presented testimony at an RO hearing in August 2008 but failed to appear for a Board hearing in July 2010.


FINDING OF FACT

1.  The Veteran's GERD  does not more nearly approximate persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  

2.  The Veteran also does not have or nearly approximate chronic hypertrophic gastritis; with multiple small eroded or ulcerated areas, and symptoms.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for gastroesophageal reflux disease with history of gastritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7346 (2011).
 


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter dated in January 2007.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a claimant under the VCAA.  VA has obtained old private medical records and examined the Veteran in March 2007 and August 2008.  The examination reports are adequate for rating purposes as they contain information necessary to rate the Veteran's disability.  VA attempted to obtain additional private medical records in October 2010, but the Veteran did not cooperate.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The RO complied with the Board's October 2010 remand by attempting to obtain additional private medical records and readjudicating the claim.

VA has fully complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time. 

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 contains the rating schedule.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court discussed the concept of the "staging" of ratings, finding that in increased rating cases, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  The Board concludes that the disability has not significantly changed and that s uniform rating is warranted.  

The Veteran's GERD with history of gastritis is currently rated as 10 percent disabling under Diagnostic Code 7346, which is for hiatal hernia and provides:

Symptoms of pain, vomiting material weight loss and hematemesis or melena with moderate anemia; or other symptoms combinations productive of severe impairment of health, 60 percent.

Persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, 30 percent. 

With two or more of the symptoms for the 30 percent evaluation of less severity, 10 percent.  

Previously, it was rated under Diagnostic Code 7307, which provides for a 10 percent rating for hypertrophic gastritis (identified by gastroscope) when it is chronic; with small nodular lesions, and symptoms.  It provides for a 30 percent rating for hypertrophic gastritis when it is chronic; with multiple small eroded or ulcerated areas, and symptoms.  

On VA examination in March 2007, the Veteran denied nausea, vomiting, hematemesis, and melena.  He reported left upper quadrant pain.  On examination, his abdomen had no masses or tenderness.  The impression was gastroesophageal reflux disease.  

In October 2007, the Veteran stated that he gets heartburn, especially at bedtime, and that he has to get up several times during the night and sometimes has to sleep slightly sitting up. He has nausea at times on an everyday basis, along with some vomiting and blood discharge, and he experiences pain and cramping in his upper chest area.  He reiterated this during his hearing in August 2008, and testified that medication does not prevent the heartburn or reflux.  

On VA examination in August 2008, the Veteran reported that he develops burning, especially at night.  He had no abdominal pain, just heartburn, especially after meals.  He had had no dysphagia, nausea, abdominal pain, melena, or weight loss.  He stated that an esophagogastroduodenoscopy examination several years beforehand was negative.  On examination, he appeared healthy and his abdomen was nontender and soft with no organomegaly or masses noted.  The impression was gastroesophageal reflux disease without complications.  The Veteran had claimed that he had increased symptoms, but it was noted that he was not taking maximum medical therapy, and that there was no evidence of physician visits in his claims folder.  

Based on the evidence, the Board concludes that a disability rating higher than 10 percent is not warranted.  The Veteran does not have or nearly approximate persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  He denied nausea and vomiting on VA examination in March 2007, and had left upper quadrant pain but he reported no regurgitation or dysphagia.  He again denied dysphagia in August 2008, as well as nausea, abdominal pain, melena, and weight loss.  Additionally, he appeared healthy and had had no documented treatment despite reports of increased symptoms, and he was not on the maximum medical therapy.  Furthermore, he was not taking any medication at the time of the August 2008 VA examination, 

The Veteran also does not have or nearly approximate chronic hypertrophic gastritis; with multiple small eroded or ulcerated areas, and symptoms.  He indicated on VA examination in August 2008 that an esophagogastroduodenoscopy had been negative, and these are not otherwise shown.  Moreover, his diagnosis was gastroesophageal reflux disease on examinations in March 2007 and August 2008.  

The Board has reviewed the rating schedule and finds that no other Diagnostic Code is appropriate.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc). In light of the above, the criteria for a schedular rating in excess of 10 percent for gastroesophageal reflux disease with history of gastritis are not met or nearly approximated.  

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed above. To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Codes for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).



ORDER

An rating in excess of 10 percent for the Veteran's service-connected gastroesophageal reflux disease with history of gastritis is not warranted.  The appeal is denied
.

____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


